DETAILED ACTION
This action is responsive to the request for continued examination containing pending claims, 5-7, 10, 19, received 06 October 2020 and the interview of 16 November 2020. Claims 5-7, 10, 19 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 October 2020 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John Fitzpatrick (41018) on 11/16/2020.
In the claims please replace the claims as follows:

	receiving, at the field data processing apparatus, field data from at least a field apparatus located on the industrial site and generating field data, processing the field data and providing a processing result of the field data to a server or displaying the processing result of the field data on the industrial site; and
	sending a field data acquisition permission request message to the server to request a right to acquire the field data; and
	receiving, at the server located in the industrial system and connected with the field data processing apparatus, the field data acquisition permission request message, determining whether the field data processing apparatus has the right to acquire the field data, sending upon the field data processing apparatus being determined to have the right to acquire said field data, a field data acquisition permission acknowledgement message to the field apparatus, the field data acquisition permission acknowledgement message being usable to indicate that the field data processing apparatus has the right to acquire the field data; and
	receiving, at the field data processing apparatus, the field data acquisition permission acknowledgement message, and determining that the field data processing apparatus has the right to acquire the field data according to the field data acquisition permission acknowledgement.

19.    (Currently Amended) A server, the server being configured to control a
field data processing apparatus on an industrial site, the server comprising:
a receiver, to receive a field data acquisition permission request message from the field data processing apparatus on the industrial site, the field data acquisition permission request message being 
a processor, to determine whether the field data processing apparatus has the right to acquire the field data;
a sender, to send upon the field data processing apparatus being determined to have the right to acquire said field data, a field data acquisition permission acknowledgement message to the field apparatus, the field data acquisition permission acknowledgment message being usable to indicate that the field data processing apparatus has the right to acquire the field data; and
receive processed field data, associated with the field apparatus, from the field data processing apparatus.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: prior art of record fails to teach neither singly nor in combination, the claimed limitations of “receiving, at the field data processing apparatus, field data from at least a field apparatus located on the industrial site and generating field data, processing the field data and providing a processing result of the field data to a server or displaying the processing result of the field data on the industrial site; ….receiving, at the server located in the industrial system and connected with the field data processing apparatus, the field data acquisition permission request message, determining whether the field data processing apparatus has the right to acquire the field data, sending upon the field data processing apparatus being determined to have the right to acquire said field data, a field data acquisition permission acknowledgement message to the field apparatus, the field data acquisition permission .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 5712727952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHEAN TOKUTA
Primary Examiner
Art Unit 2446